Title: From Thomas Jefferson to James Oldham, 1 November 1806
From: Jefferson, Thomas
To: Oldham, James


                        
                            Sir
                     
                            Washington Nov. 1. 06.
                        
                        The sheet iron which I have hitherto had for guttered roofs has come to me ready bent & painted. it has
                            sometimes been charged by the ton, & is then 265. Ds the ton; sometimes by the 100. square feet, and is then at 48. D.
                            the square. that which you worked up was charged by the square. I have found it better to recieve it unbent, because it is
                            easier to give it the true bend originally, than to alter the bend which they give to the true one. and as bending breaks
                            the coat of paint in a critical point, it is better to recieve it unpainted. my old furnishers have ceased to carry on
                            their works but my ordinary correspondents for split iron inform me they will be able to furnish me. They are messrs.
                            Jones & Howell Ironmongers Philadelphia. Accept my best wishes
                        
                            Th: Jefferson
                     
                        
                    